 


109 HR 3037 IH: Industrial Hemp Farming Act of 2005
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3037 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Paul (for himself, Mr. Farr, Mr. McDermott, Mr. Stark, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act to exclude industrial hemp from the definition of marihuana, and for other purposes. 
 

1.Short titleThis Act may be cited as the Industrial Hemp Farming Act of 2005. 
2.Exclusion of industrial hemp from definition of marihuanaParagraph (16) of section 102 of the Controlled Substances Act (21 U.S.C. 802(16)) is amended— 
(1)by striking (16) at the beginning and inserting (16)(A); and 
(2)by adding at the end the following new subparagraph: 
 
(B)The term marihuana does not include industrial hemp. As used in the preceding sentence, the term industrial hemp means the plant Cannabis sativa L. and any part of such plant, whether growing or not, with a delta-9 tetrahydrocannabinol concentration that does not exceed 0.3 percent on a dry weight basis.. 
3.Industrial hemp determination to be made by StatesSection 201 of the Controlled Substances Act (21 U.S.C. 811) is amended by adding at the end the following new subsection: 
 
(i)Industrial hemp determination to be made by StatesIn any criminal action, civil action, or administrative proceeding, a State regulating the growing and processing of industrial hemp under State law shall have exclusive authority to determine whether any such plant meets the concentration limitation set forth in subparagraph (B) of paragraph (16) of section 102 and such determination shall be conclusive and binding. .  
 
